


Exhibit 10.29

 

[g233402ks01i001.jpg]

 

THE TRAVELERS BENEFIT EQUALIZATION PLAN

 

(As Amended and Restated Effective as of January 1, 2016)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I INTRODUCTION

1

1.1

Plan; Purpose

1

1.2

Non-Qualified “Top-Hat” Plan

1

1.3

Plan Document

1

1.4

Effective Date of Document

1

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

2

2.1

Definitions

2

2.2

Forum Selection and Choice of Law

4

 

 

 

ARTICLE III PARTICIPATION

5

3.1

Participation

5

 

 

 

ARTICLE IV SUPPLEMENTAL BENEFITS

5

4.1

Supplement Benefits

5

4.2

Derivation of Supplemental Benefits

5

4.3

Time and Form of Payment

6

4.4

Earnings Crediting for Accounts

8

4.5

Special Rules

9

 

 

 

ARTICLE V DISTRIBUTIONS AFTER DEATH

9

5.1

Survivor Benefits Prior to Benefit Commencement Dates

9

5.2

Payment After Benefit Commencement Dates

10

5.3

Beneficiary Designation

10

5.4

No Other Survivor Benefits

10

 

 

 

ARTICLE VI CONTRACTUAL OBLIGATIONS AND FUNDING

10

6.1

Payment of Benefits

10

6.2

Corporate Transactions

10

6.3

Funding

11

 

 

 

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

11

7.1

Right to Amend or Terminate

11

7.2

Limits on Effect of Amendment or Termination

12

 

 

 

ARTICLE VIII ADMINISTRATION/CLAIMS PROCEDURES

12

8.1

Administration

12

8.2

Correction of Errors And Duty to Review Information

13

8.3

Claims Procedure

13

8.4

Indemnification

14

8.5

Exercise of Authority

14

8.6

Telephonic or Electronic Notices and Transactions

14

 

 

 

ARTICLE IX MISCELLANEOUS

14

9.1

Nonassignability

14

9.2

Withholding

15

9.3

Successors of Travelers

15

9.4

Employment Not Guaranteed

15

9.5

Gender, Singular and Plural

15

9.6

Captions

15

9.7

Validity

15

9.8

Waiver of Breach

15

9.9

Notice

15

9.10

Facility of Payment

15

 

 

 

APPENDIX A EXECUTIVE SAVINGS PLUS

1

 

i

--------------------------------------------------------------------------------


 

THE TRAVELERS BENEFIT EQUALIZATION PLAN

 

ARTICLE I

 

INTRODUCTION

 

1.1                               PLAN; PURPOSE.  THE TRAVELERS BENEFIT
EQUALIZATION PLAN is sponsored by The Travelers Companies, Inc. to attract
high-quality executives and to provide eligible executives with the additional
benefits they would have received under the Retirement Plan but for the limits
imposed on the compensation that can be taken into account under the Retirement
Plan (Code § 401(a)(17)), the limits imposed on the benefits accrued and payable
under the Retirement Plan (Code § 415(b)), or the reduction in the compensation
base under the Retirement Plan as a result of an election to reduce compensation
and make elective deferrals under a nonqualified deferred compensation plan of
the Company or an Affiliate.

 

The Plan was initially adopted effective January 1, 1976 as The St. Paul
Companies, Inc. Excess Benefit Plan, and has been amended and restated from time
to time thereafter.  Effective January 1, 2005, the Plan was amended to “freeze”
the Executive Savings Plan component of the Plan (which now appears in Appendix
A).  Effective January 1, 2009, the Plan was amended and restated to bring the
Plan into full documentary compliance with Code § 409A, and also to reflect the
merger of the Travelers Benefit Equalization Plan with and into the Plan.  From
January 1, 2005 to its restatement effective January 1, 2009, the Plan was
operated in good faith compliance with Code § 409A.

 

Participants in the Plan who are not Active Participants at any time on or after
January 1, 2005 — which is the effective date of Code § 409A — are intended to
be “grandfathered” and thus exempt from the application of Code § 409A.  The
rights of such grandfathered Participants will be determined in accordance with
the provisions of the Plan in effect prior to January 1, 2005, as such terms may
be amended in a manner that preserves “grandfather” status under Code § 409A.

 

1.2                               NON-QUALIFIED “TOP-HAT” PLAN.

 

1.2.1                     ERISA Status.  The Plan is a “top-hat” plan — that is,
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is
exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

1.2.2                     Compliance with Code § 409A.  The Plan also is a
nonqualified deferred compensation plan that is intended to meet the
requirements of paragraph (2), (3) and (4) of Code § 409A.  The terms and
provisions of the Plan should be interpreted and applied in a manner consistent
with such requirements, including the regulations and other guidance issued
under Code § 409A.

 

1.3                               PLAN DOCUMENT.

 

1.3.1                     Plan Documents.  The Plan consists of this document,
any appendix to this document and any document that is expressly incorporated by
reference into this document.

 

1.3.2                     Modifications by Employment or Similar Agreement.  The
Company or an Affiliate may be a party to an employment or similar agreement
with a Participant, the terms of which may enhance or modify in some respect the
benefits provided under this Plan, including, but not necessarily limited to, an
enhancement to or modification of the benefit amount, payment forms and/or other
rights and features of the Plan.  The Plan consists only of this document and
the core documents referenced in Sec. 1.3.1. Accordingly, any contractual rights
that a Participant may have to any enhancement or modification called for under
an employment or similar agreement are rights that derive from such agreement
and not directly from the Plan.  Nonetheless, the Plan will be applied in a
manner that takes into account any enhancements or modifications called for
under an enforceable employment or similar agreement as if such provisions were
part of the Plan; provided that, no change can be made to the Plan by means of
an employment or similar agreement that would not have been allowed by means of
an amendment to the Plan (for example, an amendment inconsistent with Code
§ 409A).

 

1.4                               EFFECTIVE DATE OF DOCUMENT.  The Plan (as
amended and restated in this document) is effective January 1, 2016, to apply to
accruals on and after that date, and also to accruals prior to that date with
respect to any Participant (or Beneficiary) who has not commenced payment of
his/her benefits under the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1                               DEFINITIONS.

 

2.1.1                     “Account” means a hypothetical record-keeping account
to which the value of a Participant’s Excess Benefit is credited following
Separation from Service to ultimately derive the Supplemental Benefit.

 

2.1.2                     “Administrative Committee” means the committee
chartered by the Company to execute the Company’s duties and responsibility as
administrator of the Company’s qualified and non-qualified deferred compensation
plans.

 

2.1.3                     “Actuarial Equivalent” means a benefit having the same
value as the benefit which it replaces, determined using the actuarial
assumptions or factors specified in the Plan, or if no assumptions or factors
are specified, using the assumptions or factors used for the most comparable
purpose under the Retirement Plan.

 

2.1.4                     “Affiliate” means any business entity that is required
to be aggregated and treated as one employer with the Company under Code
§ 414(b) or (c) (and for purposes of determining whether a Separation from
Service has occurred, a standard of “at least 80 percent” will be used to
identify an Affiliate under Code § 414(b) and (c) notwithstanding the default
standard of “at least 50 percent” found in Treas. Reg. § 1.409A-1(h)(3)).

 

2.1.5                     “Beneficiary” means a person or persons designated as
such pursuant to Sec. 5.3.

 

2.1.6                     “Benefit Commencement Date” means the date on which a
Supplemental Benefit is paid in the form of a lump-sum, or starts to be paid in
the form of an annuity or in installments.

 

2.1.7                     “Benefits Investment Committee” means the committee
chartered by the Company to manage and invest the assets of the Company’s
qualified and non-qualified deferred compensation plans.

 

2.1.8                     “Board” means the Board of Directors of the Company.

 

2.1.9                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

2.1.10              “Company” means The Travelers Companies, Inc.

 

2.1.11              “Domestic Partner” means a person of the same or opposite
sex who is not a Spouse if, with respect to such person, a Participant has on
file with the Company (and has not terminated) an affidavit attesting that one
of the following requirements is satisfied:

 

(a)                                 Such person is recognized as legally joined
in a civil union with a Participant by the laws of the state where the
relationship is formed (and is not legally separated from such Participant); or

 

(b)                                 All of the following conditions are
satisfied:

 

(1)                                 The Participant and the other person have a
long-term, intimate, committed relationship with each other, which is
demonstrated to be one of mutual caring, affection, and responsibility for each
other’s common welfare;

 

(2)                                 The Participant and the other person hold
themselves out as in a relationship similar to marriage;

 

(3)                                 The Participant and the other person intend
to continue their relationship with each other indefinitely;

 

(4)                                 The Participant and the other person are not
married to anyone else; and further (i) at least six months has elapsed since
the divorce of either from a prior spouse or the death of a prior spouse, and
(ii) at least six months has elapsed since the Participant notified the Company
that a previous domestic partnership has ended;

 

2

--------------------------------------------------------------------------------


 

(5)                                 The Participant and the other person are
each other’s sole domestic partner;

 

(6)                                 The Participant and the other person are at
least age eighteen (18), and both are legally capable to enter into a contract;

 

(7)                                 The Participant and the other person are not
related by blood closer than permitted by marriage law in their state of
residence;

 

(8)                                 The Participant and the other person share a
principal residence and have lived together for at least the
six-consecutive-month period immediately prior to the date the Participant files
the domestic partner affidavit;  and

 

(9)                                 The Participant and the other person are
jointly responsible to each other for basic living expenses.

 

2.1.12              “Eligible Employee” means any Employee of the Company or an
Affiliate (while it is an Affiliate) who is:

 

(a)                                 A participant in the Retirement Plan; and

 

(b)                                 A Highly Compensated Employee (as defined in
the Retirement Plan).

 

The Company, in its sole and absolute discretion, may determine that an Employee
described above will not be an Eligible Employee.

 

The Plan is intended to cover only those Employees who are in a select group of
management or highly compensated employees within the meaning of ERISA
§§ 201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any interpretation is
issued by the Department of Labor that would exclude any Employee from
satisfying that requirement, such Employee immediately will cease to be an
Eligible Employee.

 

2.1.13              “Employee” means any common-law employee of the Company or
an Affiliate (while it is an Affiliate).

 

2.1.14              “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

2.1.15              “Excess Benefit” means the value calculated under the
applicable provisions of Sec. 4.2.1 to generally reflect the benefits lost under
the Retirement Plan as a result of certain tax-law limits, and which is used to
derive the Supplemental Benefit payable under this Plan.

 

2.1.16              “Normal Retirement Age” means age sixty-five (65).

 

2.1.17              “Participant” means Active Participant or Inactive
Participant.  An “Active Participant” is described in Article III; and an
“Inactive Participant” is any former Active Participant who has not yet received
(or deemed to have received) full payment of his/her Supplemental Benefit under
Plan.

 

2.1.18              “Plan” means The Travelers Benefit Equalization Plan.

 

2.1.19              “Plan Year” means the calendar year.

 

2.1.20              “Preserved Legacy Travelers Supplemental Benefit” means the
supplemental benefit that would have been payable to a participant under the
Travelers Benefit Equalization Plan if he/she had terminated employment on
December 31, 2004; provided that, if on such date a participant would have been
entitled to an enhanced early retirement benefit, this benefit will be
calculated as if the Participant were entitled instead to a normal retirement
benefit.

 

2.1.21              “Retirement Plan” means The Travelers Pension Plan.

 

2.1.22              “Separation from Service” means that the Company and the
Participant anticipate that the Participant will perform no future services (as
an employee or a contractor) for the Company and its Affiliates or that the
level of services (as an employee or contractor) the Participant will perform
for the Company and its Affiliates will permanently decrease to twenty percent
(20%) or less of the average level of services over the immediately preceding
thirty-six (36) month period (or the full period of services if the Participant
has been providing services to the Company or an Affiliate for less than
thirty-six (36) months).  In the event of a bona fide leave of absence, a

 

3

--------------------------------------------------------------------------------


 

Separation from Service will be deemed to have occurred on the date that is six
(6) months (or in the case of a disability leave, the maximum duration of the
leave under the Company’s policies in effect at the time the disability leave
begins (the “maximum disability leave period”), provided, however, that the
maximum disability leave period may not exceed twenty-nine (29) months)
following the start of such leave, provided that, if the Participant has a
statutory or contractual right to return to active employment that extends
beyond the end of such six (6) month period or the maximum disability leave
period, the Separation from Service will be deemed to have occurred upon the
expiration of such statutory or contractual right, and if the individual has a
Termination of Employment during such six (6) month period or the maximum
disability leave period, the Separation from Service will be deemed to have
occurred on such Termination of Employment.  A “disability” leave for this
purpose means an absence due to a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his/her position of
employment or any substantially similar position.

 

Whether a Separation from Service occurs in the case of a corporate transaction
may be affected by the provisions of Sec. 6.2.

 

2.1.23              “Specified Employee” means an Employee who at any time
during the twelve-month period ending on the identification date was a “key
employee” as defined under Code § 416(i) (applied in accordance with the
regulations thereunder, but without regard to paragraph (5) thereof).

 

The Company may adopt a Specified Employee Identification Policy which specifies
the identification date, the effective date of any change in the key employee
group, compensation definition and other variables that are relevant in
identifying Specified Employees, and which may include an alternative method of
identifying Specified Employees consistent with the regulations under Code §
409A.  In the absence of any such policy or policy provision, for purposes of
the above, the “identification date” is each December 31st, and an Employee who
satisfies the above conditions will be considered to be a “Specified Employee”
from April 1st following the identification date to March 31st of the following
year, and the compensation and other variables, and special rules for corporate
events and special rules relating to nonresident aliens, that is necessary in
identifying Specified Employees will be determined and applied in accordance
with the defaults specified in the regulations under Code § 409A.  Any Specified
Employee Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code § 409A that are maintained by the Company or
an Affiliate.

 

2.1.24              “Spouse” means a person of the same or opposite sex who is
recognized by the laws of the state or country where the relationship is formed
as being legally joined with the Participant in a marriage (this may include a
common-law marriage in those states that recognize common-law marriage, but it
does not include a domestic partnership or civil union), provided that
acceptable proof of marriage has been submitted to the Company by the
Participant (and a former Spouse may be treated as a current Spouse to the
extent provided in a domestic relations order).  Status as a “Spouse” is
determined as of the date for which such status is relevant under the terms of
the Plan, and any government action or decision that results in any retroactive
reclassification of any person as being or not being a Spouse will be recognized
under the Plan only prospectively from the effective date of such governmental
action or decision.

 

2.1.25              “Supplemental Benefit” means the benefit payable to a
Participant under the provisions of the Plan.

 

2.1.26              “Termination of Employment” means that the common-law
employer-employee relationship has ended between the individual and the Company
and its Affiliates, as determined under the employment policies and practices of
the Company (including by reason of voluntary or involuntary termination,
retirement, death, expiration of and failure to return from a recognized leave
of absence, or otherwise).  A Termination of Employment does not occur merely as
a result of transfer of employment from one Affiliate to another Affiliate, or
from the Company to an Affiliate or from an Affiliate to the Company.

 

2.1.27              “Valuation Date” means any date on which trading occurs on
the New York Stock Exchange.

 

2.2                               FORUM SELECTION AND CHOICE OF LAW.  If there
is ever a dispute arising under or relating to the Plan that is not required to
be submitted to arbitration as provided in Sec. 8.3.3, that dispute must be
submitted to the United States District Court for the District of Minnesota,
provided that court has jurisdiction.  By participating in the Plan, or by
asserting an entitlement to any right or benefit under the Plan, each
Participant or Beneficiary consents to the exercise of personal jurisdiction
over him or her by the United States District Court for the District of
Minnesota, and waives any argument that that forum is not a convenient forum in
which to resolve the lawsuit.  This Plan is governed by ERISA, and state law is
generally preempted.  To the extent state law applies, the Plan is governed by
the laws of the State of Minnesota, without giving effect to its conflict of law
rules.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

PARTICIPATION

 

3.1                               PARTICIPATION.

 

3.1.1                     Active Participants.  All Eligible Employees will be
Active Participants, and enrollment is not required to participate in the Plan.

 

3.1.2                     End of Active Participation and Participation.  An
Active Participant will continue as an Active Participant until the earlier of
the following:

 

(a)                                   The date he/she ceases to be an Eligible
Employee (for any reason, including Separation from Service); or

 

(b)                                   The date on which the Plan is terminated
and liquidated pursuant to Sec. 7.2.2.

 

A Participant will continue as a Participant until having received a full
distribution of the benefit due under the Plan.

 

ARTICLE IV

 

SUPPLEMENTAL BENEFITS

 

4.1                               SUPPLEMENT BENEFITS.  A Participant’s
Supplemental Benefit will be derived from his/her Excess Benefit and/or
Preserved Legacy Travelers Supplemental Benefit as determined under Sec. 4.2,
and will be paid at the time and in the form provided under Sec. 4.3.

 

4.2                               DERIVATION OF SUPPLEMENTAL BENEFITS.

 

4.2.1                     Excess Benefit.  A Participant’s Supplemental Benefit
will be derived from his/her Excess Benefit, which is determined as follows:

 

(a)                                 Cash Balance Only Participant.  If the
Participant is a “Cash Balance Participant” (as defined below) and is not
described in (b) or (c), his Excess Benefit is a single lump-sum amount payable
equal to A minus B, where:

 

“A” =                 The balance that would have been in the Participant’s Cash
Balance Account under the Retirement Plan if credits had been determined without
regard to:

 

(i)                                     The limit on compensation taken into
account under the Retirement Plan under Code § 401(a)(17); and

 

(iii)                               The exclusion of amounts deferred by the
Participant under The Travelers Deferred Compensation Plan (or other
non-qualified deferred compensation plan maintained or previously maintained by
the Company or Affiliate) from the compensation base used in determining the
benefit accrued and payable under the Retirement Plan.

 

“A” will also include the difference, if any, between the lump-sum benefit that
would be payable under the Retirement Plan without regard to the benefit limits
of Code § 415(b) and the lump-sum benefit actually payable under the Plan.

 

“B” =                 The actual balance of the Participant’s Cash Balance
Account under the Retirement Plan.

 

A Participant is a “Cash Balance Participant” for this purpose if he/she has a
Cash Balance Accrued Benefit under the Retirement Plan.

 

(b)                                 Grandfathered Traditional Formula Only
Participant - Retirement Eligible.  If the Participant is a “Grandfathered
Traditional Formula Participant” (as described below) and is not described in
(a), and he/she is entitled to an immediate commencement annuity under the
Retirement Plan (or would be so

 

5

--------------------------------------------------------------------------------


 

                                                entitled if he/she had a
Termination of Employment), his/her Excess Benefit is an immediate single life
annuity equal to A minus B, where:

 

“A” =                 The immediate single life annuity that would be payable
under the Retirement Plan (including any early commencement subsidies that would
be payable at that point) if such benefit had been determined without regard to:

 

(i)                                     The limit on compensation taken into
account under the Retirement Plan under Code § 401(a)(17);

 

(ii)                                  The limit on the benefits payable under
the Retirement Plan under Code § 415(b); and

 

(iii)                               The exclusion of amounts deferred by the
Participant under The Travelers Deferred Compensation Plan (or other
non-qualified deferred compensation plan maintained or previously maintained by
the Company or Affiliate) from the compensation base used in determining the
benefit accrued and payable under the Retirement Plan.

 

“B” =                 The actual immediate single life annuity under the
Retirement Plan.

 

A Participant is a “Grandfathered Traditional Formula Participant” for this
purpose if he/she has a Grandfathered Traditional Formula Accrued Benefit under
the Retirement Plan.

 

(c)                                  Grandfathered Traditional Formula Only
Participant - Not Retirement Eligible.  If the Participant is a “Grandfathered
Traditional Formula Participant” (as described in (b)) and is not described in
(a), but is not entitled to an immediate commencement annuity under the
Retirement Plan (and would not be so entitled if he had a Termination of
Employment), his/her Excess Benefit is a deferred single life annuity starting
as of first day of the month following his/her Normal Retirement Age, equal to A
minus B, where:

 

“A” =                 The deferred single life annuity that would be paid under
the Retirement Plan if such benefit had been determined without regard to:

 

(i)                                     The limit on compensation taken into
account under the Retirement Plan under Code § 401(a)(17);

 

(ii)                                  The limit on the benefits payable under
the Retirement Plan under Code § 415(b); and

 

(iii)                               The exclusion of amounts deferred by the
Participant under The Travelers Deferred Compensation Plan (or other
non-qualified deferred compensation plan maintained or previously maintained by
the Company or Affiliate) from the compensation base used in determining the
benefit accrued and payable under the Retirement Plan.

 

“B” =                 The actual deferred single life annuity under the
Retirement Plan.

 

(d)                                 Cash Balance and Grandfathered Traditional
Formula Participant.  If the Participant is described in both (a) and (b), or
(a) and (c), his/her Excess Benefit is the combination of the two.

 

4.2.2                     Special Rule for Legacy Travelers Participants.  In
the case of a Legacy Travelers Participant, his/her Supplemental Benefit will
also include his/her Preserved Legacy Travelers Supplemental Benefit.

 

4.3                               TIME AND FORM OF PAYMENT.

 

4.3.1                     Time of Payment.  A Participant’s Supplemental Benefit
will be paid (or start to be paid) at the following time:

 

(a)                                 Immediately Payable Benefits.  With respect
to a Supplement Benefit derived from an Excess Benefit determined under Sec.
4.2.1(a) (for a Cash Balance Participant) or under Section 4.2.1(b) (for a
Grandfathered Traditional Formula Participant entitled to an immediate
commencement annuity), the first payroll date in the seventh (7th) month
following the date of the Participant’s Separation from Service.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Deferred Benefits.  With respect to a
Supplemental Benefit derived from an Excess Benefit determined under Sec.
4.2.1(c) (for a Grandfathered Traditional Formula Participant entitled to a
deferred commencement annuity), the later of:

 

(i)                                     The first payroll date in the seventh
(7th) month following the date of the Participant’s Separation from Service; or

 

(ii)                                  If the Participant has at least one but
less than ten (10) Years of Service, the first payroll date in the month after
the month in which the Participant attains age sixty-two (62), or, if the
Participant has ten (10) or more Years of Service, the first payroll date in the
month after the month in which the Participant attains age fifty-five (55).

 

(c)                                  Preserved Legacy Benefits.  With respect to
a Supplemental Benefit derived from a Preserved Legacy Travelers Supplemental
Benefit, the later of:

 

(i)                                     The first payroll date in the seventh
(7th) month following the date of the Participant’s Separation from Service; or

 

(ii)                                  The first payroll date in the month after
the month in which the Participant attains age fifty-five (55).

 

(d)                                 For purposes of determining the time of
payment in this Sec. 4.3.1 (and not for purposes of determining the value of the
Excess Benefit under Sec. 4.2.1), the entitlement to an immediate or deferred
benefit under the Retirement Plan, as referenced in Sec. 4.2.1(b) or Sec.
4.2.1(c), will be determined in accordance with the provisions of the Retirement
Plan in effect immediately prior to September 1, 2014.  For that reason, the
Retirement Plan amendment that first becomes effective for Benefit Commencement
Dates on or after September 1, 2014 will not accelerate the timing of any Excess
Benefit under this Plan.

 

The above payment timing rules are intended to prevent any Specified Employee
(and other Participants) from receiving a payment due to his/her Separation from
Service prior to the first payroll date in the seventh (7th) month following the
date of his/her Separation from Service, except in the case of an intervening
death of the Participant as provided in Article V.

 

Any payment may be delayed if necessary for administrative reasons, at the sole
discretion of the Company, to a later date within the calendar year or, if
later, to the fifteenth (15th) day of the third calendar month following the
Benefit Commencement Date.

 

4.3.2                     Form of Payment.  A Participant’s Supplemental Benefit
will be paid in the following form:

 

(a)                                 General Rule (Other Than Preserved Legacy
Benefits).  If the value of the Excess Benefit as of the applicable measurement
date is fifty-thousand dollars ($50,000) or less, the Supplemental Benefit
derived from such Excess Benefit) will be paid in the form of a single lump-sum
payment; otherwise, it will be paid in the form of ten (10) annual installments,
determined under Sec. 4.3.4.

 

The “value” of an Excess Benefit for this purpose is the sum of the Excess
Benefit determined under Section 4.2.1(a) (for a Cash Balance Participant) as of
the applicable measurement date, and the Actuarial Equivalent lump-sum value of
the Excess Benefit determined under Sec. 4.2.1(b) or (c) (for a Grandfathered
Traditional Formula Participant) as of the applicable measurement date.
 Actuarial Equivalence for this purpose will be determined using the Applicable
Interest Rate and Applicable Mortality Table then in effect under the Retirement
Plan.

 

The “applicable measurement date” for this purpose is the date of Separation
from Service (or later date selected for administrative convenience by the
Company) or, in the case of an Excess Benefit determined under Sec.
4.2.1(c) (for a Grandfathered Traditional Formula Participant entitled to a
deferred commencement annuity), such later date specified in Sec. 4.3.1(b)(ii).

 

(b)                                 Preserved Legacy Travelers Supplement
Benefits.  The Supplemental Benefit derived from a Preserved Legacy Travelers
Supplemental Benefit will be paid in accordance with the payment election made
by the Participant with respect thereto prior to December 31, 2006.  If a
Participant failed to file a timely election, he/she will be deemed to have
elected to receive his/her entire Preserved Legacy Travelers Supplement Benefit
as a life contingent annuity.

 

7

--------------------------------------------------------------------------------


 

A Participant who elects a life contingent annuity (or who is defaulted into a
life contingent annuity) may elect to receive either of the following:

 

(i)                                     A single life annuity — that is, a
monthly annuity payable to the Participant for life, with the last payment being
the payment for the month in which the individual dies; or

 

(ii)                                  A joint and survivor annuity with a
survivor percentage of 50%, 75% or 100% - that is, a monthly annuity payable to
the Participant for life, with the provision that, if the Participant’s joint
annuitant survives the Participant, a monthly annuity payable to such joint
annuitant for life equal to fifty percent (50%), seventy-five percent (75%) or
one-hundred percent (100%), as elected by the Participant, of the monthly
annuity previously payable to the Participant.

 

Each life contingent annuity will have a value that is the Actuarial Equivalent
of the value of each other life contingent annuity, with Actuarial Equivalence
determined using the Applicable Interest Rate and Applicable Mortality Table.

 

Notwithstanding the above, if a Participant is receiving or is scheduled to
receive annuity payments of a Preserved Legacy Travelers Supplemental Benefit
and the Actuarial Equivalent value of the remaining annuity payments is
five-thousand dollars ($5,000) or less (or, if smaller, the limit then in effect
under Code § 402(g)), the Company may, in its sole discretion, provide for the
cash-out of the remaining annuity payments in the form of a lump-sum payment to
the Participant. The amount of such lump-sum payment will equal the Actuarial
Equivalent value of the remaining annuity payments, and will be paid only if the
payment would result in a distribution of the Participant’s entire benefit under
this Plan (and the Participant is not entitled to any further benefit under any
other plan that is required to be aggregated with this Plan under Treas. Reg. §
1.409A-1(c)(2)).  This cash-out provision will apply to Participants who
terminate employment both before and after the addition of this cash-out
provision effective January 1, 2012.

 

4.3.3                     Deposit Into Bookkeeping Account.  The value of an
Excess Benefit as determined under Sec. 4.3.2(a) as of the applicable
measurement date will be credited to an Account maintained on behalf of the
Participant on, or as soon as administratively practicable after, the applicable
measurement date, which Account will be adjusted for earnings credits in the
manner provided in Sec. 4.4.

 

Accounts are for bookkeeping purposes only and the maintenance of Accounts will
not require any segregation of assets of the Company or any Affiliate.  Neither
the Company nor any Affiliate will have any obligation whatsoever to set aside
funds for the Plan or for the benefit of any Participant or Beneficiary, and no
Participant or Beneficiary will have any rights to any amounts that may be set
aside other than the rights of an unsecured general creditor of the Company or
Affiliate that employs (or employed) the Participant.

 

4.3.4                     Determination of Installment Payments.  If a
Supplemental Benefit is paid in the form of annual installments, the first
annual installment amount will be established by dividing the balance of the
Account as of the Benefit Commencement Date, or an earlier date selected for
administrative convenience by the Company, by ten (10), and each subsequent
installment will be determined by dividing the remaining balance of the Account
as of the scheduled installment date, or an earlier date selected for
administrative convenience by the Company, by the number of remaining
installments (including the installment to be made at that time).

 

Each installment payment will be treated as a separate payment for purposes of
Code § 409A.

 

4.4                               EARNINGS CREDITING FOR ACCOUNTS.

 

4.4.1                     Earnings Credits for Bookkeeping Accounts.  Accounts
will be adjusted (increased or decreased) as of each Valuation Date to reflect
earnings credits as determined hereunder.

 

Earnings credits will be determined based on the performance of one or more
investment options deemed to be available under the Plan.

 

The Company, in its sole discretion, will determine the investment options that
will be available as benchmarks for determining the earnings credit, which may
include mutual funds, common or commingled investment funds, group annuity
contracts or any other investment option deemed appropriate by the Company, and
may include a fund that is deemed to invest in common stock of the Company.  The
Company may at any time and from time to time add to, remove from or substitute
the investment options deemed to be available under the Plan.

 

8

--------------------------------------------------------------------------------

 

A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his Account among
the investment options available under the Plan. Hypothetical investment
directions may be given with such frequency as is deemed appropriate by the
Company, and must be made in such percentage or dollar increments, in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Company (including by means of a voice response or other electronic
system under circumstances so authorized by the Company).  If an investment
option has a loss, the earnings credit attributable to such investment option
will serve to reduce the Account; similarly, if an investment option has a gain,
the earnings credit attributable to such investment option will serve to
increase the Account.  If the Participant fails to elect an investment option,
the earnings credit will be based on such “default” investment option as may be
selected for this purpose by the Company.

 

Earnings credits (both increase and reductions) will be reflected through the
date of payment.

 

4.4.2                     Hypothetical Investments.  All investment directions
of a Participant or Beneficiary will be on a “hypothetical” basis for the sole
purpose of establishing the earnings credit for his/her Account — that is, the
Account will be adjusted for earnings credits as if the Account were invested
pursuant to the investment directions of the Participant or Beneficiary, but
actual investments need not be made pursuant to such directions.  However, the
Company, in its sole discretion and without any obligation, may direct that
investments be made per the investment directions of Participants and
Beneficiaries in order to hedge the liability of the Company and its Affiliates.

 

4.5                               SPECIAL RULES.

 

4.5.1                     Supplemental Benefit Conditioned on Vesting.  A
Participant will be entitled to a Supplemental Benefit only if he/she is vested
in and entitled to a pension under the Retirement Plan.

 

4.5.2                     No Duplicative Benefits.  In no event will any
benefits be payable under this Plan that would duplicate benefits that become
payable under any other non-qualified retirement plan maintained by the Company
or any Affiliate based upon the same period of service for the Company or
Affiliate.

 

4.5.3                     Benefits Due Only for Time in Eligible Group.  If a
Participant ceases to be an Eligible Employee prior to his/her actual Separation
from Service (for example, if the Company removes the Employee as an Eligible
Employee), the Excess Benefit of a Participant under Sec. 4.2 will be calculated
as if the Participant had a Separation from Service as of the date he/she ceased
to be an Eligible Employee.

 

ARTICLE V

 

DISTRIBUTIONS AFTER DEATH

 

5.1                               SURVIVOR BENEFITS PRIOR TO BENEFIT
COMMENCEMENT DATES.

 

5.1.1                     Entitlement to a Survivor Benefit.  A Survivor Benefit
determined in accordance with this Sec. 5.1 will be payable to the Beneficiary
of a Participant if:

 

(a)                                 The Participant is vested in a pension under
the Retirement Plan; and

 

(b)                                 The Participant dies before his/her Benefit
Commencement Date.

 

If a Participant dies before he/she is vested in a pension under the Retirement
Plan, no Survivor Benefit will be payable under the Plan.

 

5.1.2                     Survivor Benefit Attributable to Cash Balance
Supplemental Benefit.  The Survivor Benefit attributable to an Excess Benefit
determined under Sec. 4.2.1(a) (for a Cash Balance Participant) will be a
lump-sum payment in an amount equal to such Excess Benefit, which will be paid
to the Participant’s Beneficiary within ninety (90) days following the death of
the Participant.

 

5.1.3                     Survivor Benefit Attributable to Grandfathered
Traditional Formula Supplemental Benefit.  The Survivor Benefit attributable to
an Excess Benefit determined under Sec. 4.2.1(b) or (c) (for a Grandfathered
Traditional Formula Participant) will be a lump-sum payment in an amount equal
to the applicable percentage of the Actuarial Equivalent lump-sum value of the
Excess Benefit determined under Sec. 4.2.1(b) or (c), which will be paid to the
Participant’s Beneficiary within ninety (90) days following the death of the
Participant.

 

9

--------------------------------------------------------------------------------


 

The “applicable percentage” for this purpose is fifty percent (50%), unless the
Participant then has full (100%) survivor protection in place under the
Retirement Plan, in which case the applicable percentage will be one-hundred
percent (100%).

 

Actuarial Equivalence for this purpose will be determined using the Applicable
Interest Rate and Applicable Mortality Table.

 

5.1.4                     Survivor Benefit Attributable to Legacy Travelers
Preserved Supplemental Benefit.  The Survivor Benefit attributable to a Legacy
Travelers Preserved Supplemental Benefit will equal the survivor benefit
determined under the Retirement Plan for the comparable pension benefit on which
the Legacy Travelers Preserved Supplemental Benefit was derived under this Plan.

 

5.2                               PAYMENT AFTER BENEFIT COMMENCEMENT DATES.  If
a Participant dies after his/her Benefit Commencement Date, any remaining
balance in his/her Account will be paid to the Participant’s Beneficiary in a
single lump-sum payment within ninety (90) days after the death of the
Participant.  If the Participant was receiving an annuity attributable to an
Excess Benefit or Preserved Legacy Travelers Supplemental Benefit at the time of
his/her death, the form of annuity will determine whether any payments remain
payable following the death of the Participant.

 

5.3                               BENEFICIARY DESIGNATION.

 

5.3.1                     General Rule.  Any Survivor Benefit will be paid to
the Participant’s designated Beneficiary.  A Participant may designate any
person (natural or otherwise, including a trust) as his/her Beneficiary to
receive any Survivor Benefit payable under the Plan, and may change or revoke a
designation previously made without the consent of any Beneficiary.

 

5.3.2                     Form and Method of Designation.  A Beneficiary
designation must be made on such form and in accordance with such rules as may
be prescribed for this purpose by the Company. A Beneficiary designation will be
effective (and will revoke all prior designations) if it is received by the
Company (or if sent by mail, the post-mark of the mailing is) prior to the date
of death of the Participant.  The Company may rely on the latest Beneficiary
designation on file (or if an effective designation is not on file may direct
that payment be made pursuant to the default provision of the Plan) and will not
be liable to any person making claim for such payment under a subsequently filed
designation or for any other reason.

 

5.3.3                     Default Designation.  If a Beneficiary designation is
not on file for a Participant, or if no designated Beneficiary survives the
Participant, the Participant’s Beneficiary will be deemed to be the first of the
following categories applicable to the Participant:

 

(a)           Surviving Spouse or Domestic Partner; or if none,

 

(b))          Participant’s estate.

 

5.4                               NO OTHER SURVIVOR BENEFITS.  No survivor
benefits are payable to anyone with respect to a Participant except as provided
in Sec. 5.1 or Sec. 5.2.

 

ARTICLE VI

 

CONTRACTUAL OBLIGATIONS AND FUNDING

 

6.1                               PAYMENT OF BENEFITS.  Benefits payable under
the Plan will be the responsibility of, and paid by, the Company; provided that,
the Company, in its sole discretion, may transfer its obligations with respect
to one or more Participants to an Affiliate.  Such transfer may occur at any
time, including in connection with a corporate transaction described in Sec.
6.2.  If the Company transfers its obligations with respect to a Participant to
an Affiliate other than in connection with a corporate transaction, the Company
will retain secondary liability for the payment of such benefit under the Plan.

 

6.2                               CORPORATE TRANSACTIONS.  In the event of a
sale of the stock to an unrelated buyer, or a disposition by means of a forward
or reverse merger involving an unrelated buyer, where an employer ceases as a
result of the transaction to be an Affiliate, for any individual who remains
employed with the employer after it ceases to be an Affiliate, the transaction
will not be deemed to constitute a Separation from Service and benefits
thereafter will be

 

10

--------------------------------------------------------------------------------


 

paid in accordance with the terms of the Plan or, if applicable, the successor
plan established by the buyer or an affiliate in a manner consistent with Code
§ 409A.

 

In the event of a sale of substantial assets (such as a location or division, or
substantially all assets of a trade or business) of the Company or an Affiliate
to an unrelated buyer, the Company and the buyer may agree to transfer the
contractual obligation and liability for benefits with respect to any individual
who becomes an employee of the buyer or an affiliate of the buyer upon the
closing or in connection with such transaction.  In such case, the transaction
will not be deemed to constitute a Separation from Service and benefits
thereafter will be paid in accordance with the terms of the Plan or a successor
plan established by the buyer or an affiliate in a manner consistent with Code
§ 409A.

 

6.3                               FUNDING.

 

6.3.1                     Establishment and Funding of Rabbi Trust.  The Company
may, in its sole and absolute discretion, establish a “rabbi” trust to serve as
a funding vehicle for benefits payable under the Plan.  Neither the Company nor
any Affiliate will have any obligation to establish such a trust, or to fund
such trust if established.

 

The above notwithstanding, neither the Company nor any Affiliate will transfer
or contribute any funds during any “restricted period,” as defined in Code §
409A(b)(3)(B), to any rabbi trust established under this Section 6.3.1.  If any
funds are transferred or contributed during a restricted period and the Company
certifies in writing that such transfer or contribution was disallowed under
this provision, the funds will be deemed to have been transferred or contributed
under a mistake of fact and will be returned to the Company or the Affiliate,
along with any earnings allocable to such funds, regardless of whether the rabbi
trust’s terms establish it as revocable or irrevocable.

 

Any rabbi trust hereby established may be revocable if so established under the
terms of the trust.  The assets of any rabbi trust hereby established will not
be held or transferred outside of the United States, and the trust will not have
any other feature that would result in a transfer of property being deemed to
have occurred under Code § 409A (for example, there will be no funding
obligation or restrictions on assets in connection with a change in financial
health of the Company or any Affiliate).

 

Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by the Company or any Affiliate.

 

6.3.2                     Effect on Benefit Obligations.  The establishment and
funding of a rabbi trust will not affect the obligations of the Company under
Sec. 6.1, except that such obligations with respect to any Participant or
Beneficiary will be offset to the extent that payments actually are made from
the trust to such Participant or Beneficiary.  In the case of any transfer of
benefit obligations and liabilities under Sec. 6.2, the parties may arrange for
a transfer of assets to a rabbi trust maintained by the buyer or an affiliate of
the buyer.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PLAN

 

7.1                               RIGHT TO AMEND OR TERMINATE.

 

7.1.1                     Amendment.  The Company may amend the Plan at any time
and for any reason by action of the following:

 

(a)                                 Board of Directors.  The Board (or its
Compensation Committee) can adopt any amendment to the Plan, and the following
amendments are reserved exclusively to the Board (or its Compensation
Committee): (i) Any amendment that has a negative annual cost impact to the
Company of more than $5,000,000; or (ii) Any amendment that is required to be
adopted by the Board (or its Compensation Committee) by law or regulation, or
under the terms of the charter documents of the Company.

 

(b)                                 Chief Executive Officer.  The Chief
Executive Officer of the Company can adopt any amendment that is not reserved to
the Board (or its Compensation Committee) (that is, any amendment that has a
negative annual cost impact to the Company of $5,000,000 or less).  The Chief
Executive Officer, in his/her sole and absolute discretion, can determine the
cost impact of an amendment, and the validity of amendment will not be open to
challenge if based upon a good faith determination of the cost impact made by
the Chief Executive Officer.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Persons with Delegated Authority. The Board
or its Compensation Committee, and the Chief Executive Officer, by resolution or
written action, can delegate the amendment authority vested in such person or
body to any other person, committee or body.

 

7.1.2                     Termination.  The Company may terminate the Plan at
any time and for any reason by action of the Board or its Compensation
Committee.

 

7.1.3                     Delayed Timing of Amendment or Termination Effective
Under Code § 409A.  The Company, acting pursuant to Sec. 7.1.1, generally will
determine the effective date of any amendment to the Plan.  However, if Code
§ 409A requires a delayed effective date (for example, if an amendment changes a
deferral rule in a way that must be delayed for twelve (12) months), then the
amendment will be effective as of the later of the date determined by the
Company or the earliest effective date allowed under Code § 409A.

 

The Company generally will determine the effective date of a termination of the
Plan.

 

7.2                               LIMITS ON EFFECT OF AMENDMENT OR TERMINATION.

 

7.2.1                     No Negative Effect on Accrued Benefit.  An amendment
or termination of the Plan may not have the effect of reducing the overall
benefit attributable to the period prior to amendment or termination and payable
to the Participant under the Retirement Plan or this Plan.  This will not
prohibit an amendment that reduces or eliminates the benefit accrued and payable
under this Plan and shifts the liability for such benefit to another
nonqualified retirement plan maintained by the Company or an Affiliate, or any
successor, or to the Retirement Plan, or an amendment that is required by law or
for which the failure to adopt the amendment would have adverse tax consequences
to the Participants affected by such amendment (as determined by the Company).

 

7.2.2                     Liquidation Terminations.  The Company may terminate
the Plan and provide for the acceleration and liquidation of all benefits
remaining due under the Plan pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). If
such a termination and liquidation occurs, all accruals under the Plan will be
discontinued (and all Active Participants will cease to be Active Participants)
as of the termination date established by the Company, and benefits remaining
due will be paid in a lump-sum at the time specified by the Company as part of
the action terminating the Plan and consistent with Treas. Reg.
§ 1.409A-3(j)(4)(ix).

 

7.2.3                     Other Terminations.  The Company may terminate the
Plan other than pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix).  In the event of
such other termination, all accruals under the Plan will be discontinued (and
all Active Participants will cease to be Active Participants), but all benefits
remaining payable under the Plan will be paid at the same time and in the same
form as if the termination had not occurred — that is, the termination will not
result in any acceleration of any distribution under the Plan.

 

ARTICLE VIII

 

ADMINISTRATION/CLAIMS PROCEDURES

 

8.1                               ADMINISTRATION.

 

8.1.1                     Administration.  The Company is the administrator of
the Plan with the authority to control and manage the operation and
administration of the Plan and to make all decisions and determinations incident
thereto.  Action on behalf of the Company as administrator will be taken by the
following:

 

(a)                                 The Administrative Committee.  The
Administrative Committee of the Company is responsible for determining Eligible
Employees under the Plan, and is responsible for all matters relating to the
overall and day-to-day administration of the Plan, and the selection and
monitoring of non-investment service providers (including the selection of
recordkeeper) with respect to the Plan.

 

(b)                                 The Investment Committee.  The Investment
Committee of the Company is responsible for all investment matters relating to
the Plan, including the selection of the funds available for hypothetical
investments by Participants and Beneficiaries, the actual investment of assets
that may be (but are not required to be) set aside to hedge liabilities
resulting from the Plan, and actual investment of any rabbi trust assets if such
a trust is established and funded, including the selection and monitoring of
investment providers (including the trustee of any rabbi trust).

 

(c)                                  Delegates.  The Administrative Committee
and Investment Committee each will have the authority to delegate, from time to
time, responsibilities under the Plan to such person or persons as it deems
advisable, and may revoke such delegation of responsibility.  Any action by the
person exercising such delegated responsibility will have the same force and
effect as if such action was taken by the Company.

 

12

--------------------------------------------------------------------------------


 

8.1.2                     Third-Party Service Providers.  The Company may from
time to time contract with or appoint a recordkeeper or other third-party
service provider for the Plan.  Any such recordkeeper or other third-party
service provider will serve in a non-discretionary capacity and will act in
accordance with directions given and/or procedures established by the Company.

 

8.1.3                     Rules of Procedure.  The Company may establish, adopt
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan.

 

8.2                               CORRECTION OF ERRORS AND DUTY TO REVIEW
INFORMATION.

 

8.2.1                     Correction of Errors.  Errors may occur in the
operation and administration of the Plan.  The Company reserves the right to
cause such equitable adjustments to be made to correct for such errors as it
considers appropriate (including adjustments to Participant or Beneficiary
pension statements), which will be final and binding on the Participant or
Beneficiary.

 

8.2.2                     Participant Duty to Review Information.  Each
Participant and Beneficiary has the duty to promptly review any information that
is provided or made available to the Participant or Beneficiary and that relates
in any way to the operation and administration of the Plan or his/her payment
elections under the Plan and to notify the Company of any error made in the
operation or administration of the Plan that affects the Participant or
Beneficiary within thirty (30) days of the date such information is provided or
made available to the Participant or Beneficiary (for example, the date the
information is sent by mail or the date the information is provided or made
available electronically).

 

If the Company is notified of an alleged error within the thirty (30) day time
period, the Company will investigate and either correct the error or notify the
Participant or Beneficiary that it believes that no error occurred. If the
Participant or Beneficiary is not satisfied with the correction (or the decision
that no correction is necessary), he/she will have sixty (60) days from the date
of notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 8.3.

 

8.3                               CLAIMS PROCEDURE.

 

8.3.1                     Claims.  If a Participant or Beneficiary does not feel
as if he has received full payment of the benefit due to such person under the
Plan, or if a Participant or Beneficiary feels that an error has been made with
respect to his/her benefit and has filed a claim pursuant to Sec. 8.2.2, the
Participant or Beneficiary may file a written claim with the Company setting
forth (i) the determination being appealed under Sec. 8.2.2, or (ii) the nature
of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit.  If the Participant alleged error and an appeal was
filed under this Sec. 8.3.1 pursuant to Sec. 8.2.2, then neither the Participant
nor any Beneficiary may file a formal claim under this Sec. 8.3.1 seeking a
second review of the same error (including the impact of that error on benefits
claimed to be due under the Plan).  The Administrator will determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim. The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period.  If additional information is necessary to
make a determination on a claim, the claimant will be advised of the need for
such additional information within forty-five (45) days after the date of the
claim.  The claimant will have up to one hundred and eighty (180) days to
supplement the claim information, and the claimant will be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred and
eighty (180) day period.

 

A claim for benefits which is denied will be denied by written notice.  The
written notice will set forth the specific reason or reasons for the denial,
including a specific reference to any provisions of the Plan (including any
internal rules, guidelines, protocols, criteria, etc.) on which the denial is
based, a description of any additional material or information that is necessary
to process the claim, and an explanation of the procedure for further reviewing
the denial of the claim.

 

8.3.2                     Appeals.  Within sixty (60) days after the receipt of
a denial on a claim, a claimant or his authorized representative may file a
written request for review of such denial.  Such review will be undertaken by
the Administrator and will be a full and fair review.  The claimant will have
the right to review all pertinent documents.  The Administrative Committee will
issue a decision not later than sixty (60) days after receipt of a request for
review from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision will be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review.  The Administrative
Committee’s decision will be in writing and will include specific reasons for
the decision and include specific reference to any provisions of the Plan

 

13

--------------------------------------------------------------------------------


 

on which the decision is based.  The Administrative Committee will decide all
claims and its decision on appeal will be final and binding subject to Sec.
8.3.3.  Following the claims procedures through to completion is a condition of
filing an arbitration action described under Sec. 8.3.3.

 

8.3.3                     Arbitration.  Any dispute involving or relating to
this Plan that is not resolved through the claims procedures must be settled by
arbitration in accordance with the Travelers Employment Arbitration Policy. 
Notice of demand for arbitration must be made in writing to the opposing party
and to the American Arbitration Association within the shorter of (i) one
(1) year after the claimant’s appeal has been finally decided under the claims
procedures set forth in Sec. 8.3.1 and 8.3.2 or (ii) two (2) years from the date
of the last act, omission, or other wrong giving rise to the dispute. The
decision of the arbitrator(s) will be final and may be enforced in any court of
competent jurisdiction.

 

The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.

 

8.3.4                     Participant Responsible for Timely Action Under Code
§ 409A.  The Participant will be solely responsible for taking prompt actions in
the event of disputed payments as necessary to avoid any adverse tax
consequences under Code § 409A, even if action is required to be taken under
Code § 409A in a more timely manner than is required under the claims procedures
of this Sec. 8.3.

 

8.4                               INDEMNIFICATION.  The Company and its
Affiliates jointly and severally agree to indemnify and hold harmless, to the
extent permitted by law, each director, officer, and employee against any and
all liabilities, losses, costs, or expenses (including legal fees) of whatsoever
kind and nature that may be imposed on, incurred by, or asserted against such
person at any time by reason of such person’s services in the administration of
the Plan, but only if such person did not act dishonestly, or in bad faith, or
in willful violation of the law or regulations under which such liability, loss,
cost, or expense arises.

 

8.5                               EXERCISE OF AUTHORITY. The Company, its Chief
Executive Officer, the Administrative Committee and Investment Committee and any
other person who has authority with respect to the management, administration or
investment of the Plan may exercise that authority in its/his/her full
discretion.  This discretionary authority includes, but is not limited to, the
authority to make any and all factual determinations and interpret all terms and
provisions of this document (or any other document established for use in the
administration of the Plan) relevant to the issue under consideration.  The
exercise of authority will be binding upon all persons; and it is intended that
the exercise of authority be given deference in arbitration, and that it not be
overturned or set aside in arbitration unless found to be arbitrary and
capricious.

 

8.6                               TELEPHONIC OR ELECTRONIC NOTICES AND
TRANSACTIONS.  Any notice that is required to be given under the Plan to a
Participant or Beneficiary, and any action that can be taken under the Plan by a
Participant or Beneficiary (including distribution, consents, etc.), may be by
means of voice response or other electronic system to the extent so authorized
by the Company.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                               NONASSIGNABILITY.

 

9.1.1                     General Rule Prohibiting Assignment.  A Participant or
Beneficiary may not assign, alienate, pledge, hypothecate, or otherwise transfer
any of the rights or benefits to which the Participant or Beneficiary is
entitled under the Plan, except as allowed under Sec. 9.1.2.  The Participant or
Beneficiary’s rights and benefits in this Plan shall be exempt from the claims
of the Participant or Beneficiary’s creditors or any other claimants, and shall
be exempt from all orders, decrees, levies, garnishments, and executions to the
fullest extent allowed by law, except as provided in Sec. 9.1.2.

 

9.1.2                     Domestic Relations Orders.  The Plan will comply with
any court order purporting to divide the benefits payable under this Plan
pursuant to a state’s domestic relations laws to the extent permitted under Code
§ 409A.  However, such court order will be deemed to only apply to such amounts
that actually become payable to a Participant under the terms of this Plan (and
will not create a separate interest in favor of the alternate payee).

 

14

--------------------------------------------------------------------------------


 

9.2                               WITHHOLDING.  A Participant must make
appropriate arrangements with the Company or Affiliate for satisfaction of any
federal, state or local income tax withholding requirements, Federal Insurance
Contributions Act (“FICA”) tax requirements, or other employee tax requirements
applicable to the accrual or payment of benefits under the Plan.  In the absence
of an agreed upon alternative arrangement, the Company or Affiliate, in its sole
discretion, may provide for withholding and tax payments in such manner as it
deems appropriate and determines to be consistent with Code § 409A, including,
without limitation, by a reduction of benefits due and payable under the Plan or
a reduction of other amounts payable to the Participant (unrelated to the Plan).

 

In the case of any FICA tax due on amounts required to be taken into account as
wages as of the  resolution date defined in Treas. Reg. § 1.3121(v)(2)-1(e)(4),
if other wages payable to the Participant are not sufficient to cover his/her
portion of such taxes, the Company or Affiliate, in its sole discretion, may
accelerate the Participant’s benefit to the extent necessary to pay the FICA
taxes due on such wages, as well as to pay the income tax at source on such
wages imposed under Code § 3401 and the corresponding withholding provisions of
applicable state or local tax laws as a result of the payment of such wages, and
to pay the additional income tax at source on wages attributable to the
pyramiding Code § 3401 wages and taxes in a manner consistent with Treas. Reg. §
1.409A-3(j)(4)(vi); provided that, the total payment accelerated under this Sec.
9.2 shall not exceed the aggregate of the FICA taxes due and the income tax
withholding related to such FICA taxes.  The amount accelerated hereunder will
reduce the amount credited to the Participant’s Account under Sec. 4.3.3.

 

9.3                               SUCCESSORS OF TRAVELERS.  The rights and
obligations of the Company under the Plan will inure to the benefit of, and will
be binding upon, the successors and assigns of the Company.

 

9.4                               EMPLOYMENT NOT GUARANTEED.  Nothing contained
in the Plan nor any action taken hereunder will be construed as a contract of
employment or as giving any Participant any right to continued employment with
the Company or an Affiliate.

 

9.5                               GENDER, SINGULAR AND PLURAL.  All pronouns and
any variations thereof will be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

9.6                               CAPTIONS.  The captions of the articles,
paragraphs and sections of this document are for convenience only and will not
control or affect the meaning or construction of any of its provisions.

 

9.7                               VALIDITY.  In the event any provision of the
Plan is held invalid, void or unenforceable, the same will not affect, in any
respect whatsoever, the validity of any other provisions of the Plan.

 

9.8                               WAIVER OF BREACH.  The waiver by the Company
of any breach of any provision of the Plan will not operate or be construed as a
waiver of any subsequent breach by that Participant or any other Participant.

 

9.9                               NOTICE.  Any notice or filing required or
permitted to be given to the Company or the Participant under this Agreement
will be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, in the case of the Company, to the principal office of the
Company, directed to the attention of the Company, and in the case of the
Participant, to the last known address of the Participant indicated on the
employment records of the Company.  Such notice will be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.  Notices to the
Company may be permitted by electronic communication according to specifications
established by the Company.

 

9.10                        FACILITY OF PAYMENT.  When a Participant or the
Beneficiary is under legal disability, or in the opinion of the Company is in
any way incapacitated so as to be unable to manager his/her financial affairs,
the Company may cause payments to be paid to the Participant’s or Beneficiary’s
legal representative for the Participant’s or Beneficiary’s benefit, or the
Company may cause payments to be applied for the benefit of the Participant or
Beneficiary, in any manner that it may determine.

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

 

EXECUTIVE SAVINGS PLUS

 

The Plan contained an Executive Savings Plus component (the “ESP”) prior to
January 1, 2005, which provided participants the ability to make elective
deferrals of amounts in excess of the maximum deferral amounts permitted for a
participant under the Company’s qualified defined contribution plan by reason of
the limitations imposed by Code §§ 401(a)(17), 402(g), and 415.

 

The ESP was closed to further deferrals effective January 1, 2005, pursuant to
an amendment to the Plan. The provisions of this Appendix A apply with respect
to deferrals made under the ESP prior to January 1, 2005, with respect to any
Active Participant in the Plan on or after January 1, 2005.  With respect to any
other Participant (that is, any Participant who was not an Active Participant on
or after January 1, 2005), this Appendix will not apply; rather, his/her rights
will be determined in accordance with the ESP provisions of the Plan in effect
prior to January 1, 2005, as such terms may be amended in a manner that
preserves “grandfather” status under Code § 409A.

 

A.1                             Definitions.  Capitalized terms not otherwise
defined in this Appendix A have the meaning ascribed to such terms in the main
Plan.

 

(a)                                 “ESP Account” means a recordkeeping account
to which a Participant’s ESP Deferrals, Excess Matching Credits and certain
supplemental credits were recorded.

 

(b)                                 “Excess Deferrals” means the elective
deferrals made under the ESP by a Participant prior to January 1, 2005.

 

(c)                                  “Excess Matching Credits” means the credit
under the ESP on behalf of a Participant prior to January 1, 2005, to reflect
the amount of matching contributions that would have been contributed to the
Participant’s matching allocation account under the Company’s qualified defined
contribution plan for the calendar year if the limitations under Code Sections
401(a)(17), 402(g) and 415 were disregarded, minus the amount of matching
contributions actually made to his matching allocation account under the
Company’s qualified defined contribution plan for the calendar year.

 

A.2          Participant Accounts.

 

The Company will maintain the following recordkeeping ESP Accounts for each
Participant:

 

(a)                                 An Excess Deferral Account to reflect a
balance attributable to ESP Deferrals;

 

(b)                                 An Excess Matching Credit Account to reflect
a balance attributable to Excess Matching Credits.

 

(c)                                  An Economy Supplemental Account to reflect
certain supplemental credits for certain Economy employees that were credited
prior to January 1, 1997.  Such supplemental credits were equal to the amount by
which supplemental contributions under The St. Paul Companies, Inc. Savings Plus
Plan were reduced due to applicable limits under the Code for a calendar year.

 

A Participant or Beneficiary may elect to have his or her Account adjusted based
on the performance of one or more investment options deemed to be available
under the Plan.  The Company, acting through its Employee Benefits Investment
Committee, will determine the investment options that will be made available
under the ESP, which may include mutual funds, common or commingled investment
funds, group annuity, deposit administration or separate account contracts
issued by an insurance company, a self-directed brokerage account option or any
other investment option deemed appropriate by the Company.  The Company, acting
through the Investment Committee, may at any time and from time to time add to
or remove from the investment options under the ESP.

 

A.3                             Vesting.  A Participant will at all times be
fully vested in his Excess Deferral Account.  A Participant is vested in his/her
Excess Matching Contribution Account and Economy Supplemental Account to the
same extent that he/she is vested in the comparable account under the Travelers
401(k) Savings Plan (or a successor plan).

 

A.4          Distribution of Benefits.

 

(a)                                 $50,000 or Less.  If a Participant’s ESP
Account balance is $50,000 or less as of his/her Separation from Service, the
Participant’s vested Account balance will be distributed in a single lump sum on
the

 

A-1

--------------------------------------------------------------------------------


 

first day of the seventh (7th) month after the month in which the Participant
has a Separation from Service.

 

(b)                                 More than $50,000.  If a Participant’s
vested ESP Account balance exceeds $50,000 as of the date of his/her Separation
from Service, the Participant’s vested Account balance will be paid to him in
ten (10) annual installments, commencing on the first day of the seventh (7th)
month after the month in which the Participant has a Separation from Service.

 

A.5                             Death Benefit.  Any undistributed vested ESP
benefit remaining at the time of a Participant’s death will be distributed to
the Participant’s designated beneficiary after the Company determines that a
survivor benefit is payable under the Plan — that is, the date the Company is
provided with the documentation necessary to establish the fact of death of the
Participant and the identity and entitlement of the Beneficiary.  The
Participant’s ESP Account will be paid in a lump sum, based upon the value of
the Participant’s ESP Account as of the close of the last day on which the major
stock exchanges were open on or immediately prior to the date of payment;
provided however, that if an installment payout to the Participant has already
commenced at the time of the Participant’s death with respect to a given ESP
Account, the installment payout will continue in accordance with the originally
elected schedule.

 

A.6                             Beneficiary Designation.  Unless a Participant
otherwise designates, in the manner prescribed by the Company, the Beneficiary
to whom the undistributed balance of the Participant’s vested ESP Account will
be paid in the event of his/her death will be the same as the Participant has
designated, or in the absence of a valid designation hereunder, as is otherwise
applicable with respect to the Participant under the Travelers 401(k) Savings
Plan.  The Company’s good faith distribution based on his actual knowledge of
the existence of a Participant’s beneficiaries will be conclusive and binding on
all beneficiaries of a Participant.  Notwithstanding any provision of the
Travelers 401(k) Savings Plan to the contrary, a Participant may designate any
beneficiary or beneficiaries under the ESP and may revoke any previous
designations without the consent of the Participant’s Spouse.

 

A-2

--------------------------------------------------------------------------------
